Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated February 27, 2007 (People v Munford, 37 AD3d 855 [2007]), affirming a judgment of the Supreme Court, Kings County, rendered October 18, 2004.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the
*923effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Mastro, J.P., Krausman, Fisher and Lifson, JJ., concur.